

115 HR 6049 IH: The Business Startup Clarification Act of 2018
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6049IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Kustoff of Tennessee introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo remove the limitation on large accelerated filers qualifying as an emerging growth company, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the The Business Startup Clarification Act of 2018. 2.Emerging growth company criteria (a)Securities Act of 1933Section 2(a)(19)(D) of the Securities Act of 1933 (15 U.S.C. 77b(a)(19)(D)) is amended to read as follows:
				
 (D)the date on which the public float of such issuer surpasses an amount established by the Commission, but which amount may not be less than the value of public float required to qualify as a large accelerated filer under section 240.12b–2 of title 17, Code of Federal Regulations..
 (b)Securities Exchange Act of 1934Subparagraph (D) of the first paragraph (80) of section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) (relating to emerging growth companies) is amended to read as follows:
				
 (D)the date on which the public float of such issuer surpasses an amount established by the Commission, but which amount may not be less than the value of public float required to qualify as a large accelerated filer under section 240.12b–2 of title 17, Code of Federal Regulations..
			